Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2020.
Applicant’s election without traverse of claims 1-16 in the reply filed on 12/07/2020 is acknowledged.

2.	In view of the fact that this application is in condition for allowance except for the presence of Group II (claims 17-20) directed to a nonelected device without traverse in the reply filed on 12/07/2020 have been cancelled.

Reasons for Allowance
3.	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method of forming a vertical transport field effect transistor (VTFET) device comprising: “amorphizing the c-Si layer in between the fin hardmasks to form amorphous Si (a-Si) regions in between c-Si regions, wherein the c-Si regions comprise vertical channels of the VFET device; selectively removing the a-Si regions to form gate trenches self-aligned with the vertical channels; forming bottom spacers and top spacers in the gate trenches; and forming gates in the gate trenches alongside the vertical channels, wherein the gates are isolated from the bottom source and drain and the top source and drain by the bottom spacers and the top spacers” and in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 is deemed patentable over the prior art.
	Claims 2-9 are allowed as those inherit the allowable subject matter from claim 1.
Regarding the independent claim 10, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: A method of forming a VTFET device, the method comprising the steps of: “partially recessing the second c-SiGe layer using the fin hardmasks to form at least one fin in the second c-SiGe layer, wherein the second c-SiGe layer that is partially recessed and the at least one fin comprise a top source and drain of the VTFET device; amorphizing the c-Si layer in between the fin hardmasks to form a-Si regions in between c-Si regions, wherein the c-Si regions comprise vertical channels of the VFET device, and wherein the amorphizing comprises performing an 
amorphization implant into the c-Si layer in between the fin hardmasks; selectively removing the a-Si regions to form gate trenches self-aligned with the vertical channels; forming bottom spacers and top spacers in the gate trenches; and forming gates in the gate trenches alongside the vertical channels, wherein the gates are isolated from the bottom source and drain and the top source and drain by the bottom spacers and the top spacers” and in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 10. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 
	Claims 11-16 are allowed as those inherit the allowable subject matter from claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zang et al. (US 2019/0206743 A1; hereinafter Zang) discloses a method of making a Vertical FinFET device.
Zang fails to teach the claimed: partially recessing the second c-SiGe layer using the fin hardmasks to form at least one fin in the second c-SiGe layer, wherein the second c-SiGe layer that is partially recessed and the at least one fin comprise a top source and drain of the VTFET device; amorphizing the c-Si layer in between the fin hardmasks to form a-Si regions in between c-Si regions, wherein the c-Si regions comprise vertical channels of the VFET device, and wherein the amorphizing comprises performing an amorphization implant into the c-Si layer in between the fin hardmasks; selectively removing the a-Si regions to form gate trenches self-aligned with the vertical channels; forming bottom spacers and top spacers in the gate trenches; and forming gates in the gate trenches alongside the vertical channels, wherein the gates are isolated from the bottom source and drain and the top source and drain by the bottom spacers and the top spacers as recited in claims 1 and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 12, 2021